Per Curiam.
This is an appeal from the denial of postconviction relief. Petitioner, seeking a new trial on the attempted aggravated rape, aggravated sodomy, and aggravated robbery charges of which he was convicted, contends (1) that certain physical evidence should have been suppressed on the ground that it was the fruit of an illegal arrest, (2) that the victim should not have been permitted to give identification testimony because that testimony was tainted by an illegal showup held within an hour and a half or so after the offense and moments after the arrest, and (3) that his privately retained counsel did not represent him adequately.
We have carefully considered the issues raised by appellant and find no violation of his constitutional rights in these proceedings.
Affirmed.